Marshall, J.
(concurring). The result, itself, meets with my unqualified approval. Some language in the court’s opinion, however, respecting the constitution, I fear will be construed in a different way than the writer thereof, or any member of the court, intended or would sanction, tending to impair the lofty character of, the fundamental law as significantly maintained by this court. I am not alone in that. Other language appears which does not express my personal views. True, none of such is matter of decision or even judicial dicta, but if left unchallenged, it is liable to misleadingly indicate a trend of judicial thought here which, I am safe in saying, does not exist. I choose to avoid responsibility therefor. It, seemingly, is my duty to do so. In discharging that duty I wish not to take from the dignity of the court’s able opinion on the vital questions presented for solution. I *370do not understand they involved any new constitutional, or any question of difficulty, giving rise, under any circumstances, to desire a broader fundamental spirit than has been, long firmly entrenched in the jurisprudence of this country..
The law approved is a very mild piece of legislation. While I would not suggest it is too moderate for now, — for-that is not within my province, — yet I would not indicate that, the legislature responded as fully as it might to the need, for a system as directly as practicable, laying the personal injury burdens of production upon the things produced, where' they belong, as should have been efficiently recognized long ago, and would have been had the lawmaking power appreciated that it is its province, not that of courts, to cure infirmity in the law. If criticisms, unjustly and freely directed toward the latter and the human instrumentalities thereof,, merely because of their fidelity to duty to maintain the laws-as given, had been turned upon the former for failure to better conserve human happiness in the industrial field in the light of twentieth century conditions, untold suffering might have been prevented, which only the people’s representatives, could prevent. Tardy recognition of such duty casts no reflection upon legislative actors of today. Who can say but. that they would have had the same ideals as now, and effected the same results long ago if opportunity had been offered, them to do so % It has been, in the past, far easier to criticise a power which was helpless to supply a remedy, than to suggest one or move legislative power to adopt one.
I am constrained to write the foregoing to give deserved-credit to the patient, earnest, efiicient labor of the lawmakers-who placed the enactment in question upon the statute book of this state. It would give them too little credit to record,, merely, that they bowed to public demand, and too little - credit to this court to leave room for the thought that it has-been'influenced by any such demand to give the constitution any new shade of meaning to sustain the enactment, or that it would change, or arrogate to itself, power or disposition to-*371change, fundamentals in any sense, bj judicial interpretation.
As to tbe subject of tbe enactment, advanced thinkers in economics, law, and legislation have been at tbe front and tbe public has been slow to follow. It took tbe industrious, able, patient, tactful legislative committee over two years of activity, to educate tbe people up' to willingness to accept on trial tbe mild law before us. Opposition bad to be overcome by education on all sides. Tbe legislature responded not so much to a general demand, as to a constitutional command, to conserve, in tbe light of tbe present, tbe public welfare.
Tbe remarks in tbe court’s opinion which may suggest to some that a different meaning is to be read out of tbe constitution now than formerly; that it may have meant one thing when framed and later another, and now be held differently, according to judicial interpretation to meet social necessities as recognized by human instrumentalities in tbe particular environment, — probably was not so intended, but I sense danger of a contrary impression going out. Such ability to bend tbe fundamental law in tbe name of judicial interpretation,— tbe idea that an eighteenth century construction for an eighteenth century condition may not, and at tbe bands of tbe court does not have to, fit a twentieth century condition,— has been advanced by some, but not significantly at least by any court. On tbe contrary, it has met with universal condemnation. That it is wrong, every.man of eminence that has ever written upon tbe subject in tbe past, as well as tbe very nature of tbe case and tbe very logic and limitations of judicial interpretation, bear witness. Tbe fertile method of dealing with tbe constitution has been characterized as one which has “furnished a mode of argument which would on tbe one band leave tbe constitution crippled and inanimate, or on tbe other give it an extent of elasticity -subversive of all rational boundaries.” Story, Const. 389.
Manifestly, there can be but one right interpretation or *372construction of tbe constitution. It is said to bave been constructed of general declarations, so that, in letter and spirit, it might abide indefinitely and would have to so abide, dealing with all conditions and all ages, except as amended in the manner therein specified. Considerately with that, there can be but one viewpoint for interpretation, and that is the one from which the framers of the system builded. That is unmistakably indicated in Marbury v. Madison, 1 Cranch, 137; Martin v. Hunter's Lessee, 1 Wheat. 304.
We speak of the constitution in a general sense, — the American system, commencing with the federal model and including the state constitutions framed in harmony therewith. In all writings thereon, from Chief Justice Marshall to date, the idea that it cannot be properly judicially changed to suit the notions of the times, and that there will appear little need therefor when the real nature thereof is comprehended, is made prominent. It was that idea, largely, which moved one eminent writer to speak of it as the “greatest single achievement of the eighteenth century,” and another to characterize it as the “most wonderful work ever struck off at a given time by the brain and purpose of man.” Truly, it cannot be said of that which was so unequaled in the eighteenth century, and, we may well add, was unequaled in the nineteenth and has been since, that it can take the cast, so1 to speak, from time to time of its environments as judicial instrumentalities may view it through the vista of conditions in prcesenti. All history says No. The very inconsistency of the contrary says No. The absence of any necessity for, and the destructive danger of, any such quality say No.
A new remedy for a new condition within the boundaries of reason is within legitimate police authority. Who could wish more? How could more exist and human liberty, — ■ natural, inherent rights be safe? Would it not be well to recur to the classic rule for testing legitimacy of legislative enactments, given by the most eminent judicial expounder of *373the constitution of which the history of American jurisprudence bears record:
“Let the end be legitimate, let it be-within the scope of the constitution, and all means which are appropriate, which are plainly adapted to that end, which are not prohibited, but consist with the letter and spirit of the constitution, are constitutional.” McCullough v. Maryland, 4 Wheat. 316, 421.
With that and the significance of the declared purpose and central thought of the constitution in mind, much of the supposed difficulty which has stimulated suggestions of competency to, and necessity for, bending it by a usurpations method of interpretation, will disappear.
How are we to determine when the purpose of a law, in the field of police power, and unaffected by any express prohibition, is legitimate ? It seems the answer is easy. Look first to the purpose of the constitution, found in the declaration, “Grateful to Almighty God for' our freedom, in order to secure its blessings, form a more perfect government, insure domestic tranquillity and promote the general welfare,” we “do establish this constitution.” [Const. Preamble.] Then to the central thought, — the very substructure, — upon which the whole was builded: “All men are born equally free and independent, and have certain inherent rights; among these are life, liberty, and the pursuit of happiness.” [Const, art. I, sec. 1.] There is voiced a broad spirit, covering as this court has, in effect, many times said, a field as limitless as are human needs. The language was not used for mere rhetorical ornamentation or effect, but to suggest the permissible scope of legislation in the zone of general welfare, its extent and its limitations. Durkee v. Janesville, 28 Wis. 464, 471; State ex rel. Zillmer v. Kreutzberg, 114 Wis. 530, 90 N. W. 1098; State v. Redmon, 134 Wis. 89, 114 N. W. 137; Bonnett v. Vallier, 136 Wis. 193, 116 N. W. 885.
So here, as it seems, the initial-question was this: Is the purpose of the law legitimate, within the broad dominating *374spirit mentioned? Tbe answer must be Yes, as tbe manifest purpose is to promote every element of tbe central tbougbt of tbe constitution. Anything fairly witbin that bas always been and must, necessarily always, be beld legitimate. Keeping in mind that in tbe selection of means tbe legislature bas a very broad comprehensive field in which to freely make a choice, tbe next question is, Are tbe means contemplated reasonably appropriate to tbe end to be attained ? Not are they the best means, but are they proper means, in that they are not witbin any express prohibition and tend to conserve rather than to destroy? All must agree in tbe affirmative on that in harmony with tbe best tbougbt of all tbe more civilized nations of Europe. Tbe difficulty here bas been, want of appreciation of tbe great economic truth, that personal injury losses incident to industrial pursuits, as certainly as wages, are a part of tbe cost of production of those things essential to or proper for human consumption, and tbe more directly they are incorporated therein tbe less tbe enhancement of cost and tbe better for all.
True, tbe old remedies for losses mentioned have been inefficient and wasteful. They are, economically speaking, unscientific and have always been. It is more apparent now than formerly by reason of greater and more numerous modern activities and methods, that is all. In truth, tbe infirmity from an economic standpoint, and from tbe standpoint of man’s duty to bis fellow men, bas always existed, though tbe quantum of regrettable results and useless waste bas greatly increased by tbe multiplication of human activities and physical instrumentalities.
So it will be seen, I think, that while particular means may be reasonably appropriate to a legitimate purpose under some conditions characterizing a particular period, and not have been at a prior time, no change in tbe constitution is involved in remedying t^e misfit. Tbe end being proper tbe legitimacy of means may be dependable upon conditions, tbe ques-*375tioiL turning more on matter of fact thaU anything else. The change of mere means does not require a fundamental change, so long as legitimacy of end and reasonable appropriateness ■of means shall be kept efficiently in view.
Want of appreciation, in my judgment, of. the constitution from the viewpoint suggested, has led some to advocate judicial changes to meet new conditions, while others, have insisted that many amendments, made in the prescribed way, practically substituting a new system for that of the Fathers, are necessary or advisable, and still others have maintained the broad liberal view suggested, which was early entrenched in the jurisprudence of this country by the judicial writings •of Chief Justice JohN Maushall. That idea renders changes of any kind unnecessary to' legislative competency to legislate to any extent which reasonably promotes a constitutional object. Anything further would destroy, or tend to ■destroy, instead of promote public welfare. Such idea is the •safe one and the right one from the viewpoint, I think, of the Fathers. It is the one sturdily maintained by this court. It is the one I feel competent to say, all members of this court 'would now maintain and that nothing in its opinion should be otherwise taken.
If the constitution is to efficiently endure, the idea that it is capable of being re-squared, from time to time, to fit new legislative or judicial notions of necessities in prwsenii, instead of new legislation being tested by it, must be combated whenever and wherever advanced, and wrong impressions in regard to the matter carefully guarded against. To even, -significantly, speak of making the constitution adaptable to new conditions by means of interpretation, when the selection -of new and constitutional means, adaptable to such conditions, is meant, is liable to confuse and weaken that high regard all should have for the fundamental law as a broad, definite, certain, comprehensive, unvarying and unvariable •system, other than by the means therein pointed out. Dark *376will be the day, if that day will ever come, for the people of' this country, and dark to the people of all countries whose attention is directed here for lessons in constitutional government, when our system shall not he held up hy the courts as speaking the same at one time as at the other, except in so-far as changes shall be made in the particular way. That is. the doctrine of Marbury v. Madison, 1 Cranch, 137. No one-can read that great exposition of our system without appreciating how illogical it is to speak of interpretation as an instrumentality for giving, from time to time, a different cast to the fundamental law. The whole spirit of the court’s logic condemns such reasoning as heresy. Note the significance of this: “The exercise of this original right” to make a system of government “is a very great exertion; nor can it-nor ought it to be frequently repeated. The principles, therefore, so established, are deemed fundamental. And as the-authority from which they proceed is supreme, and can seldom act, they are designed to be permanent.” In that connection the court added, in unanswerable logic, that the constitution is not only the paramount law but is absolutely unchangeable by ordinary means; that laws adaptable to it. are legitimate, and laws so called, not so adaptable, are not laws at all. It was designed to govern the legislature and the courts as well. That conception is of something high above either legislatures or courts, to vary it. How can that be done by indirection, miscalled interpretation and construction, — a method of rounding a syllogism with a conclusion based on false premises? Interpretation of that sort would enable courts to evade and render useless the most carefully drawn enactments whether of fundamental or subsidiary law.
So, in short, I think the law in question is a reasonably appropriate means to effect a constitutional purpose; that the-constitution needs no bending whatever in order to sustain it in its essential features, and none would be proper if the contrary were the case.
*377Tbe foregoing I can but regard out of harmony with this, in its letter: “changed social, economic, and governmental conditions and ideals of the time, as well as the problems the changes have produced, must logically enter into the consideration and become influential factors in the settlement of problems of construction and interpretation,” so far as it is pregnant with the thought that the fundamental law is judicially changeable. The words “problems” of “construction” and “interpretation,” I think were unfortunately used, if the thought was merely of problems of whether new enactments to cope with new conditions aré within or without the legitimate field of legislative activity, haying regard to appropriateness of means to effect a constitutional end. The latter might bé, as I have suggested, at one time and not a half century theretofore, because changed conditions may render an end legitimate, within the unchangeable scope of the fundamental law, which earlier was not, or the selected means to effect that end might be reasonably appropriate at one time, though not so. a century, more or less, theRetofore.
Why treat judicial interpretation of law as a process of following changing ideals, social problems, and ideas, since its sole office is to solve uncertainties as to the intent at the time of the enactment ? Interpretation commences where begins uncertainty, — obscurity as to the meaning the lawgivers purposed putting into the enactment and succeeded, discover-ably, in expressing, literally or inferentially. In short, the gist of the matter is the intent when the law was made, not what one can make the language say in a different environment from that of its origin to accomplish a .desired purpose. No bending is permissible for the latter purpose, but for the former the very letter may have to give way to the spirit. State ex rel. Heiden v. Ryan, 99 Wis. 123, 74 N. W. 544; State ex rel. Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Commission, 137 Wis. 80, 117 N. W. 846; State ex rel. McGrael v. Phelps, 144 Wis. 1, 128 N. W. 1041. The expounder is to “look to the whole and every part of the law, to *378the intent apparent from the whole, to the subject matter, to the effects and consequences, to the reason and spirit, and thereby ascertain the ruling idea present” in the lawgiving body’s mind at the time of the enactment, and then, so far as such idea can reasonably be spelled out of the enactment, give effect to it though it violates the letter. Wis. Ind. School v. Clark Co. 103 Wis. 651, 659, 79 N. W. 422.
True, the constitution is a very human document in the sense that it is a collection of words recognizing, characterizing, and guaranteeing the natural rights of man, — all that are essential to public welfare in the social state, but it is not so in the sense of creating such rights. The right to life, to liberty, to happiness, to equality one with another, are not of human creation. They are of Divine origin, though by human instrumentality some one or more of them might be taken away. It is to prevent that, in the main, the constitution was framed. So anything not expressly prohibited which reasonably conserves those God-given rights, is within its saving grace. Anything which clearly or materially impairs or destroys any one of them, is condemned by it. It were better to inculcate the idea that it is not subject to change with the change of times and conditions, though such new conditions, by logical process, may well be the deciding factor as to whether legislative means resorted to for a particular end are within or without the unchangeable constitutional principles. Manifestly it must have been the latter conception of the constitution which so inspired statesmen of the first century of the republic with veneration for it. That might well have inspired Webster to love it, “to have a profound passion for it,” to “cherish it day and night,” to “live on its healthful saving influence,” and to “trust never, never to cease to heed it until” he should “go to the grave of his fathers,” to “earnestly desire not to outlive it.” It is good to draw inspiration from those lofty sentiments. I would not by word or deed, to any extent, give rise to the thought *379that tbe ancient dignity of onr system, in judicial conception here, bas changed.
At no period bas appreciation of tbe great work of tbe Fathers been more important than now. We need to sit anew, in thought, at their feet, — revive knowledge that tbe result was wrought by a body of men, — representatives of tbe great seats of learning of tbe English-speaking race of two hemispheres and otherwise men of broad experience, many of whom had been students of all federal governments of all prior ages in preparation for the special task, — as the historian declared, “the goodliest fellowship of lawgivers whereof this world has record,” — a body dominated by specialists, inspired “by ennobling love for their fellow men,” and the thought that they wrought, not for their age alone, but for the ages to come, and, so, sought to avoid the infirmities of previous systems of government by the people, by carefully providing that no change in letter or spirit should occur except in a particular and most deliberate and conservative way.
Appreciating that the report of this case will be widely read and commented upon within and without the field of judicial administration, I particularly desire to aid in creating and promoting correct impressions respecting the dignity of the abolished defenses and the responsibility of courts for their existence.
True, such defenses are of judicial origin, hut not as that term, without explanation, might be understood by laymen. They are so in the same sense that a large part of the law upon which rights and remedies dependáis of such creation. Nevertheless, all such is as much the law of this state, to be respected by the courts, as any part of the constitution or any act of the legislature. It did not originate with the courts of our age or century. It has not been within the competency of this court at any time to change it. The defenses in qriestion became a part of the law of the mother country through its judicial administration long before the Revolu*380tion. The law of such country, so far as adaptable to our conditions here, was adopted when our independent government was formed and became the common law of this country. It was in full force in the territory of Wisconsin when our state was admitted into the Union. All officers were sworn to maintain it,- — that part relating to the law of negligence as well as the rest, — and were bound to do so with as much fidelity as if incorporated into the written law. When the constitution was adopted the unwritten law was substantially given the cast of written law and as such firmly entrenched as fundamental, subject to legislative change, by sec. 13, art. XIV, of the constitution in these words: “Such parts of the common law as are now in force in the territory of Wisconsin, not inconsistent with this constitution, shall be and continue part of the law of this state until altered or suspended by the legislature.”
Every judge of every court has been sworn to maintain the common law as thus entrenched in our system till changed by the legislature. So from the viewpoint of the present, the law of negligence, — including the defenses in question,— does not lose in dignity when compared with an act of the legislature, because ages ago it had judicial origin. It was, as we have seen, with deliberation adopted by the people when they organized our state government. No court in our time has had competency, we repeat, to change or create or destroy in that field. Power in that regard was expressly reserved to the legislature. It has been free to act in the matter, within such reasonable limits as not to violate guaranteed rights, for over sixty years, while the courts have been powerless to do more than to determine, to the best of their ability, the law as fundamentally adopted, or subsequently changed, by the lawmaking power, and apply it.
Under the power reserved to the legislature as aforesaid, it was competent for it to abolish the defenses in question and to do it in such a way as to create inducement for employers *381to, voluntarily, become parties to the new system designed to better conserve human life and human happiness. Call the method “constitutional coercion,” if thought best. That casts no discredit upon the method, for where coercion is necessary reasonable coercion is legitimate, no guaranteed rights being infringed upon.
It is needless to add that I heartily indorse all said in the court’s opinion regarding the importance of the legislation which has received approval. May it be the beginning of a well rounded out constitutional system, making every one who consumes any product of labor for hire pay his proportionate amount of the cost of the creation representing the personal injury misfortunes of those whose hands have enabled him to secure the objects of human desire, thus minimizing the sufferings which axe the natural incidents of industry and ■should be borne, so far as they represent pecuniary sacrifice, by the mass of mankind whose desires are administered to by such industry.